DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1, 3-16,18 and 21-40 are pending. 


Claim Rejections - 35 USC § 103

Claims 1, 3-7, 9-16, 18, 21-34, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreiro et al. (US 2009/0252979 A1) in view of Nozaki et al. (US 2002/0119335 A1).
Regarding claim 1: Ferreiro discloses a pipe with good integrity of the connections from a polyamide adhesive composition comprising a first polyamide 
Ferreiro doesn’t mention a method of connecting the tubes to a tube connector part (or functional part to a tube connector part) by welding. 
Nozaki is directed to method of friction welding polyamide composition to produce friction welded moldings, including tubes connected to articles including air intake manifolds. This is equivalent to a functional part to a tube connector part by welding in light of the present specification. Specifically, the specification discloses “The tube connector part may be a complete connector or may represent only part of a tube connector, such as an end part intended to provide the connection with at least one tube or functional part, e.g. by welding”. In other words, an air intake manifold is equivalent to an end part intended to provide the connection with at least one tube. 
The polyamide composition comprises an aliphatic polyamide composition that can comprise the same polymers of Ferreiro, i.e. a blend of PA 6 as polyamide a ([0017] Nozaki) and PA 6.10 as polyamide (b) ([0018] Nozaki). One skilled in the art would have been motivated to have used the polyamide compositions of Ferreiro in a method of connecting the tubes since the same polyamide compositions have been found to be capable of producing friction welded molded articles with excellent bursting strength ([0005] Nozaki).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the polyamide compositions of Ferreiro in a method of connecting a tube to a tube connector part by friction welding.
The tube connector part is not a tube. Specifically, the compositions find particular application in the manufacturing of air intake manifolds ([0005] Nozaki) (equivalent to a tube connector part).  
Regarding claim 3: Ca is preferably 4-7 (abstract Ferreiro).
Regarding claim 4: Polyamide A is selected from PA 6, PA 4.6, PA 6.6, PA 6.T/6.6, PA 6.T/6.I/6.6 ([0065] Ferreiro).
Regarding claim 5: The composition comprises from 8 to 33 wt% polyamide A ([0062] Ferreiro)
Regarding claim 6:  The most typical examples of Polyamide B are selected from PA 6.10, PA 6.12, and PA 6.14.
Regarding claim 7: The composition comprises 34 to 84 wt% polyamide B ([0063] Ferreiro). 
Regarding claims 9-10: The composition comprises a third polyamide C having an average number of carbon atoms per nitrogen of between 9 and 18 and Cc > Cb (abstract Ferreiro).
Regarding claim 11: The difference between Cc-Cb is between 1 and 4 ([0060] Ferreiro).
Regarding claim 12: The most typical examples of Polyamide B are selected from PA 6.10, PA 6.12, and polyamide C is selected from PA 12, PA 11, PA 10.10, PA 10.12 and PA 6.18 ([0076] Ferreiro).
Regarding claim 13: The composition comprises 34 to 84 wt% polyamide B and 8 to 33 wt% polyamide C ([0063]-[0064] Ferreiro).
Regarding claim 14: The composition consists of polyamides A, B, and C, and optional non polyamide additives (abstract [0100] Ferreiro). No other components are required.
Regarding claim 15: Polyamides in the composition is at least 50 wt% ([0052] Ferreiro). 
Regarding claim 16: Additives selected from fillers, lubricants, dyes, pigments, nucleating agents and stabilizers can be added ([0100] Ferreiro). 
Regarding claim 18: Ferreiro is directed to making pipes for transporting fuels from the tank to the engine in motor vehicles ([0002]-[0003] Ferreiro) (equivalent to the tube connector part is incorporated into a circuit for conveying liquids or gases in motor vehicles). 
Regarding claim 21: The tube connector part of Kaneko is made by a process of injection molding ([0035] Kaneko).
Regarding claim 22: Ferreiro is directed to making pipes from the composition, which are welded as taught by Nozaki. 
Regarding claim 23: Ca is preferably 4-7 (abstract Ferreiro).
Regarding claim 24: Polyamide A is preferably PA 6.6 ([0065] Ferreiro) (equivalent to CA = 6). 
Regarding claim 25: Ferreiro discloses a pipe with good integrity of the connections (equivalent to tube connector part) from a polyamide composition comprising a first polyamide having an average number of carbon atoms per nitrogen Ca, and a second polyamide B having an average number of carbon atoms per nitrogen atom Cb, wherein Ca is preferably 4-7 and Cb is preferably 7.5-9.5 and wherein Ca < Cb (abstract Ferreiro). The difference Cb-Ca is between 1 and 4 ([0060] Ferreiro). 
Ferreiro doesn’t mention a method of connecting the tubes/ tube connector part.
Nozaki is directed to method of friction welding polyamide composition to produce friction welded moldings. The polyamide composition comprises an aliphatic polyamide composition that can comprise the same polymers of Ferreiro, i.e. a blend of PA 6 as polyamide a ([0017] Nozaki) and PA 6.10 as polyamide (b) ([0018] Nozaki). One skilled in the art would have been motivated to have used the polyamide compositions of Ferreiro in a method of connecting the tubes since the same polyamide compositions have been found to be capable of producing friction welded molded articles with excellent bursting strength ([0005] Nozaki).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the polyamide compositions of Ferreiro in a method of connecting the tubes by friction welding (equivalent to a method of connecting a tube connector part to a tube or a functional part, the method comprising welding, the method comprising welding a tube connector part to the tube). 
The tube connector part of Kaneko is made by a process of injection molding ([0035] Kaneko).
The tube connector part is not a tube. Specifically, the compositions find particular application in the manufacturing of air intake manifolds ([0005] Nozaki) (equivalent to a tube connector part).  
Regarding claim 26: Ca is preferably 4-7 (abstract Ferreiro).
Regarding claim 27: The tubes in Ferreiro are polyamide tubes.
Regarding claim 28: The polyamide tube is a multilayer tube containing different polyamide components in the inner and outer layers. [0119]-[0122] Ferreiro). 
Regarding claim 29: Polyamide C forming the outer layer includes PA 12 ([0124] Ferreiro). Polyamide A forming the inner layer include PA6 ([0065] Ferreiro). An embodiment include a layer of PA12 and a layer of PA6 ([0083] Ferreiro).
Regarding claim 30: Suitable welding includes spin welding ([0016] Nozaki).
Regarding claim 31: Ferreiro is directed to making pipes for transporting fuels from the tank to the engine in motor vehicles ([0002]-[0003] Ferreiro).
Regarding claim 32: Suitable fluids include cooling circuit or air-conditioning circuit (equivalent to a refrigerant) ([0002] Ferreiro). 
Regarding claim 33: Ferreiro is directed to making pipes for transporting fuels from the tank to the engine in motor vehicles ([0002]-[0003] Ferreiro).
Regarding claim 34: Two tubes in Ferreiro that are welded together is equivalent to a connector part that is welded to the functional part. 
Regarding claim 36: The most typical examples of polyamide C is selected from PA 12, PA 11, PA 10.10, PA 10.12 ([0076] Ferreiro). The polyamide C is equivalent to the second polyamide in this case. 
Regarding claim 38: The composition comprises a third polyamide C having an average number of carbon atoms per nitrogen of between 9 and 18 and Cc > Cb (abstract Ferreiro).
The composition comprises 34 to 84 wt% polyamide B and 8 to 33 wt% polyamide C ([0063]-[0064] Ferreiro).
Regarding claim 39: Ferreiro discloses a pipe with good integrity of the connections (equivalent to tube connector part) from a polyamide composition comprising a first polyamide having an average number of carbon atoms per nitrogen Ca, and a second polyamide B having an average number of carbon atoms per nitrogen atom Cb, wherein Ca is preferably 4-7 and Cb is preferably 7.5-9.5 and wherein Ca < Cb (abstract Ferreiro). The difference Cb-Ca is between 1 and 4 ([0060] Ferreiro). 

The composition comprises 34 to 84 wt% polyamide B and 8 to 33 wt% polyamide C ([0063]-[0064] Ferreiro).
Ferreiro doesn’t mention a method of connecting the tubes/ tube connector part by welding. 
Nozaki is directed to method of friction welding polyamide composition to produce friction welded moldings. The polyamide composition comprises an aliphatic polyamide composition that can comprise the same polymers of Ferreiro, i.e. a blend of PA 6 as polyamide a ([0017] Nozaki) and PA 6.10 as polyamide (b) ([0018] Nozaki). One skilled in the art would have been motivated to have used the polyamide compositions of Ferreiro in a method of connecting the tubes since the same polyamide compositions have been found to be capable of producing friction welded molded articles with excellent bursting strength ([0005] Nozaki).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the polyamide compositions of Ferreiro in a method of connecting the tubes by friction welding (equivalent to a method of connecting a tube connector part to a tube or a functional part, the method comprising welding, the method comprising welding a tube connector part to the tube). 
Regarding claim 40: The tube connector part of Nozaki is made of a single layer of the composition. Specifically, the composition is injection molded ([0027] Nozaki). 


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreiro in view of Nozaki as applied to claim 1 above, and further in view of Klatt. 
The limitations of Ferreiro and Nozaki regarding claim 1 above are incorporated here by reference. 
Regarding claim 37: The combination of Ferreiro and Nozaki does not mention additives of carbon fibers. However, Ferreiro teaches up to 50% by weight relative to the total weight of the composition of additives ([0099] Ferreiro). 
Klatt teaches the use of carbon fiber additives. Carbon fibers are preferred, which can be used in an amount of 1 to 50% by weight of the composition ([0029]-[0030] Klatt). One skilled in the art would have been motivated to have included carbon fibers in the composition of Ferreiro / Nozaki for reinforcement of the composition, wherein  


Claims 1, 3-8, 15-16, 18, 21-27, 30-31, 34, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Klatt et al. (WO 2011/120949) in view of Klinger et al. (US 6,199,916 B1).
While WO 2011/120949 is being utilized for date purposes, the US equivalent (US 2013/0023613 A1, herein “Klatt”) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claim 1: Klatt discloses a polyamide composition, which are weldable as in the working examples ([0123] Klatt) made from a comprising a first polyamide PA 6 or PA 4.6 (equivalent to CA = 3 and CA = 5, respectively), and a second polyamide (abstract and [0114] Klatt), wherein the second polyamide can be PA 12, PA 6.12, PA 11, and is preferably PA 6.10 (equivalent to CB = 8) ([0026] Klatt). When CA is PA 6.6 and CB is PA 6.10, the difference CB-CA is 8 – 6 = 2. Such a composition is specifically disclosed in the examples, comprising a first polyamide a1) PA 6.6 and a second polyamide a2) PA 6.10 ([0115]-[0117] and Table 1 Klatt). 
Klatt doesn’t mention a method of connecting a tube connector part to a tube or a functional part, the method comprising welding. 

One skilled in the art would have been motivated to have connected a tube to a tube connector part made of the composition of Klatt since Klinger teaches such a process provides for a simple and inexpensive yet mechanically and environmentally robust connection between a tube endform and a connector body as an assembly that overcomes the shortcomings of the prior art (col. 2 ll. 45-49 Klinger). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Klatt in a method of connecting a tube connector part to a tube or a functional part, the method comprising welding a tube connector part to the tube or functional part, wherein the tube connector part is made from the composition as taught in Klatt. 
The resulting tube connector part in Klinger is not a tube. 
Regarding claim 3: The working examples comprising a first polyamide a1) PA 6.6 and a second polyamide a2) PA 6.10 ([0115]-[0117] and Table 1 Klatt). 
Regarding claim 4: Klatt discloses a polyamide composition, which can be a hose (equivalent to tube connector) part made from a comprising a first polyamide PA 6 or PA 4.6 (equivalent to CA = 3 and CA = 5, respectively).
Regarding claim 5: The first polyamide can be in an amount of 40 to 70 wt%.
Regarding claim 6: The working examples comprising a first polyamide a1) PA 6.6 and a second polyamide a2) PA 6.10 ([0115]-[0117] and Table 1 Klatt).
Regarding claim 7: The second polyamide in an amount of 30 to 60 wt% (abstract Klatt).
Regarding claim 8: Examples 2V, 1, 2 of Klatt consist of the first and second polyamides and non-polyamide additives ([0115]-[0121] and Table 1 Klatt), and is therefore a composition consisting of the first and second polyamides and non-polyamide additives.
Regarding claim 15: The total amount of polyamides in the composition is 10 to 98.8 wt% (abstract Klatt), with specific examples of 67 wt% in Example 2V, 68 wt% in Example 1, and 67 wt% in Example 2 (abstract and Table 1 Klatt).
Regarding claim 16: Additives including filler, lubricant, stabilizer, and further additives can be added (abstract Klatt).
Regarding claim 18: Klatt discloses a polyamide composition, which can be a hose for use in motor vehicles (equivalent to part of a circuit for conveying liquids or gases in motor vehicles). 
Regarding claim 21: The compositions can be injection molded ([0123] Klatt). 
Regarding claim 22: Klinger teaches connecting the tube connector part is welded to the tube. 
Regarding claims 23-24: The examples utilize ca1) PA 6.6 (equivalent to CA = 6) ([0115]-[0117] and Table 1 Klatt).
Regarding claim 25: Klatt discloses a polyamide composition, which can be a hose, which are weldable as in the working examples ([0123] Klatt) made from a comprising a first polyamide PA 6 or PA 4.6 (equivalent to CA = 3 and CA = 5, respectively), and a second polyamide (abstract and [0114] Klatt), wherein the second polyamide can be PA 12, PA 6.12, PA 11, and is preferably PA 6.10 (equivalent to CB = 8) ([0026] Klatt). When CA is PA 6.6 and CB is PA 6.10, the difference CB-CA is 8 – 6 = 2. Such a composition is specifically disclosed in the examples, comprising a first polyamide a1) PA 6.6 and a second polyamide a2) PA 6.10 ([0115]-[0117] and Table 1 Klatt). 
Klatt doesn’t mention a method of connecting a tube connector part to a tube or a functional part, the method comprising welding. 
Klinger is directed to a method of connecting a connector body to a tube by spin welding (abstract Klinger). One skilled in the art would have been motivated to have 
The compositions can be injection molded ([0123] Klatt).
The resulting tube connector part in Klinger is not a tube. 
Regarding claim 26: The examples utilize ca1) PA 6.6 (equivalent to CA = 6) ([0115]-[0117] and Table 1 Klatt).
Regarding claim 27: Klatt teaches the compositions can be used to make a hose (claim 17 Klatt). 
Regarding claim 30: Linger teaches the welding is spin welding. 
Regarding claim 31: Klatt discloses a polyamide composition, which can be a hose for use in motor vehicles (equivalent to part of a circuit for conveying liquids or gases in motor vehicles).
Regarding claim 34: Klinger teaches the connector body is welded to a tube that comprises a tube endform (claim 1 Klinger) (equivalent to a connector body welded to the functional part).
Regarding claim 36: The second polyamide can be PA 12, PA 6.12, PA 11, ([0026] Klatt). 
Regarding claim 37: Carbon fibers are preferred, which can be used in an amount of 1 to 50% by weight of the composition ([0029]-[0030] Klatt). 
Regarding claim 40: The tube connector part of Klinger is made of a single layer of the composition. Specifically, the connector body has opposed surfaces (col. 2 ll. 60-67 Klinger). 


Claims 9-14, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Klatt in view of Klinger as applied to claim 1 above, and further in view of Ferreiro.
The limitations of Klatt and Klinger regarding claim 1 are incorporated here by reference. 
Regarding claim 9: The combination of Klatt and Klinger does not mention a third polyamide C.
In the same field of endeavor, Ferreiro is directed to a polyamide composition used for making pipes for use in engines ([0002] Ferreiro). The composition comprises a 
Regarding claim 10: The third polyamide C having an average number of carbon atoms per nitrogen of between 9 and 18 and Cc > Cb (abstract Ferreiro). Cb in Klatt is preferably PA 6.10 (equivalent to CB = 8).
Regarding claim 11: The difference between Cc-Cb is between 1 and 4 ([0060] Ferreiro). 
Regarding claim 12: A second polyamide (abstract and [0114] Klatt), wherein the second polyamide can be PA 12, PA 6.12, PA 11, and is preferably PA 6.10. The most typical examples of polyamide C is selected from PA 12, PA 11, PA 10.10, PA 10.12 and PA 6.18 ([0076] Ferreiro).
Regarding claim 13: The second polyamide in an amount of 30 to 60 wt% (abstract Klatt). The composition comprises 34 to 84 wt% polyamide B and 8 to 33 wt% polyamide C ([0063]-[0064] Ferreiro).
Regarding claim 14: The composition consists of polyamides A, B, and C, and optional non polyamide additives (abstract [0100] Ferreiro). No other polyamides components are required by either Klatt or Ferreiro (equivalent to a composition consisting of polyamide A, polyamide B, and polyamide C, and optionally non-polyamide additives). 
Regarding claims 32-33: Klatt mentions a hose, but does not mention a fluid of a refrigerant or a fuel. 
Ferreiro is directed to making pipes for transporting fuels from the tank to the engine in motor vehicles ([0002]-[0003] Ferreiro). Suitable fluids include cooling circuit or air-conditioning circuit (equivalent to a refrigerant) ([0002] Ferreiro). One skilled in the art would have been motivated to have used the hose in Ferreiro for transporting a refrigerant or fuel since polyamide based pipes can transport fluids in an engine ([0002] Ferreiro). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the hose in Ferreiro for transporting a refrigerant or fuel.
Regarding claim 38: The composition comprises a third polyamide C having an average number of carbon atoms per nitrogen of between 9 and 18 and Cc > Cb (abstract Ferreiro).
The composition comprises 34 to 84 wt% polyamide B and 8 to 33 wt% polyamide C ([0063]-[0064] Ferreiro).
Regarding claim 39: Klatt discloses a polyamide composition, which can be a hose, which are weldable as in the working examples ([0123] Klatt) made from a comprising a first polyamide PA 6 or PA 4.6 (equivalent to CA = 3 and CA = 5, respectively), and a second polyamide (abstract and [0114] Klatt), wherein the second polyamide can be PA 12, PA 6.12, PA 11, and is preferably PA 6.10 (equivalent to CB = 8) ([0026] Klatt). When CA is PA 6.6 and CB is PA 6.10, the difference CB-CA is 8 – 6 = 2. Such a composition is specifically disclosed in the examples, comprising a first polyamide a1) PA 6.6 and a second polyamide a2) PA 6.10 ([0115]-[0117] and Table 1 Klatt). 
Klatt doesn’t mention a method of connecting a tube connector part to a tube or a functional part, the method comprising welding. 
Klinger is directed to a method of connecting a connector body to a tube by spin welding (abstract Klinger). One skilled in the art would have been motivated to have connected a tube to a tube connector part made of the composition of Klatt since Klinger teaches such a process provides for a simple and inexpensive yet mechanically and environmentally robust connection between a tube endform and a connector body as an assembly that overcomes the shortcomings of the prior art (col. 2 ll. 45-49 Klinger). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition of Klatt in a method of connecting a tube connector part to a tube or a functional part, the method comprising welding a tube connector part to the tube or functional part, wherein the tube connector part is made from the composition as taught in Klatt. 
The combination of Klatt and Klinger does not mention a third polyamide C.
In the same field of endeavor, Ferreiro is directed to a polyamide composition used for making pipes for use in engines ([0002] Ferreiro). The composition comprises a third polyamide C having an average number of carbon atoms per nitrogen of between 9 and 18 and Cc > Cb (abstract Ferreiro). One skilled in the art would added a third polyamide to the composition of Klatt for increased flexibility and toughness (in particular with respect to cold shock, to ageing in hot air, and to resistance to zinc chloride) ([0021] Ferreiro). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have added a third polyamide C to the composition of Klatt. 
The composition comprises a third polyamide C having an average number of carbon atoms per nitrogen of between 9 and 18 and Cc > Cb (abstract Ferreiro).
The composition comprises 34 to 84 wt% polyamide B and 8 to 33 wt% polyamide C ([0063]-[0064] Ferreiro).
The tube connector part in Klinger is not a tube. 


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Klatt in view of Klinger as applied to claim 34 above, and further in view of Hoffmann et al. (US 2011/0023986 A1). 
The limitations of Klatt and Klinger regarding claim 1 are incorporated here by reference. 
Regarding claim 35: The combination of Klatt and Klinger doesn’t mention a functional part of a filter. 
Hoffmann is directed to a polyamide blend comprising aliphatic polyamides that are used to make tubes and lines used in motor vehicles (abstract and [0125]-[0127] Hoffmann). Suitable articles include pipes and lines for motor vehicles including a fuel filter (claim 25 Hoffmann). One skilled in the art would have been motivated to have selected a fuel filter as the tube of choice in Klatt and Klinger to produce a line in motor vehicles ([0126] Hoffman). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a fuel filter as the tube of choice in Klatt and Klinger.


Response to Arguments

Applicant's arguments filed 1/28/2021 (herein “Remarks) have been fully considered but they are not persuasive. 

Applicant argues (p. 11-19 Remarks) support for a tube connector is not a tube can be found in [0003]-[0009] of the present specification. The specification clearly defines the function of the claimed tube connector part and a tube in [0003]-[0009]. Applicant has submitted a 132 Declaration and consideration is required, and was not considered in the Decision on Appeal. Tubes are linked by connectors [0003]-[0009] PGPUB. Two embodiments are provided, one being a tube/connector/tube and tube/connector/functional part. Further embodiments include [0014] and [0052] which perform a different function and purpose from that of a tube. 
	This argument is found persuasive after careful consideration. Support for a “tube connector part is not a tube” is provided by the specification as originally filed. However, the Examiner disagrees that [0003]-[0009] provide two embodiments of the present invention, since [0003]-[0009] relate to the technical background section. Rather, [0014] of the PGPUB recites “The tube connector part may be a complete connector or may represent only part of a tube connector, such as an end part intended to provide the connection with at least one tube or functional part, e.g. by welding”. In 


	Applicant argues (p. 19-21 Remarks) Applicant disagrees that Ferreiro's pipe is equivalent to a tube connector in light of the amendment of the present claims. 
This argument is found persuasive. However, the rejection has been redrafted above. Specifically, the Examiner equates the air intake manifold taught in Nozaki to a tube connector part. 


Applicant argues (p. 21-22) Nozaki characterization of articles focuses on air intake manifolds. Specifically, the welding method disclosed by Nozaki is used to form a singular article and does not teach or suggest welding can be used to weld a tube connector part to a tube or functional part.
The Examiner disagrees that a tube welded to an air intake manifold would not be equivalent to a tube welded to a tube connector part or functional part. A tube connector part simply connects a tube to tube connector part as recited in the present claims. Specifically, the claims do not require a tube connector part to require tubes linked together in tandem. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768